                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 UNITED STATES OF AMERICA                          §
                                                   §
 v.                                                §   CRIMINAL NO. 4:13CR201-SDJ/KPJ
                                                   §
 STEVEN JONATHAN ANDERSON                          §

               MEMORANDUM ADOPTING REPORT AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the above-referenced criminal action, this Court having

heretofore referred the request for revocation of Defendant’s supervised release to the United

States Magistrate Judge for proper consideration. The Court has received the Report of the United

States Magistrate Judge pursuant to its order. Defendant having waived allocution before this

Court as well as his right to object to the Report of the Magistrate Judge, the Court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct.

       It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the

opinion of the Court. It is further ORDERED that Defendant’s supervised release is hereby

REVOKED. It is further ORDERED that Defendant be committed to the custody of the Bureau

of Prisons to be imprisoned for a term of six (6) months, to be served concurrently with the

sentence imposed in Case Number 4:18-CR-035, with a term of forty-eight (48) months supervised

release to follow. In addition to the conditions previously entered and stated on the record, it is

further ORDERED that Defendant participate in an inpatient drug treatment program upon release

from custody. It is further ORDERED that Defendant not consume any alcohol while on

supervised release. The Court further recommends that Defendant’s term of imprisonment be

carried out in FCI Fort Worth, if appropriate.
 IT IS SO ORDERED.

So ORDERED and SIGNED this 3rd day of October, 2019.




                                        ____________________________________
                                        SEAN D. JORDAN
                                        UNITED STATES DISTRICT JUDGE




                                   2
